433 F.2d 986
DOMINICA MINING COMPANY, Ltd., Plaintiff-Appellant,v.PORT EVERGLADES TOWING COMPANY, Ltd., etc., Defendant-Appellee.
No. 29266.
United States Court of Appeals, Fifth Circuit.
October 20, 1970.

Appeal from the United States District Court for the Southern District of Florida, Emett C. Choate, Senior District Judge; 318 F.Supp. 500.
Raymond T. Greene, Miami, Fla., for plaintiff-appellant.
William C. Norwood, Miami, Fla., for defendant-appellee.
Before BELL, THORNBERRY, and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966